DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (2009/0303460) in view of CN 102997861 A.
Claim 21
 	Habel et al. (2009/0303460) discloses one or more loops of single mode optical fiber (Para. 0033) in contact with the slope (Fig. 18, Ref. 1); and a Brillouin interrogator (Fig. 13, Ref. Network analyzer) for measuring strain at one or more locations along a length of the one or more loops of single mode optical fiber (See Abstract).  

    PNG
    media_image1.png
    571
    512
    media_image1.png
    Greyscale

	Habel et al. (2009/0303460) substantially teaches the claimed invention except that it does not show the optical fiber is located in trenches formed in the slope. CN 102997861 A shows that it is known to provide the optical fiber is located in trenches formed in the slope (the first step: digging a trench depth of about 20 cm the sloping surface 13 14 routing path along the optical fibre 18 as shown in FIG. 1) for an optical fiber strain real-time monitoring system. It would have been obvious to combine the device of Habel et al. (2009/0303460) with the placement of the optical fiber in a trench of CN 102997861 A before the effective filing date of the claimed invention for the purpose of providing an all-weather monitoring of slope conditions, therefore reducing the amount of maintenance of the device.

    PNG
    media_image2.png
    310
    499
    media_image2.png
    Greyscale

Claim 22
 	Habel et al. (2009/0303460) discloses the Brillouin interrogator comprises a Brillouin frequency domain interrogator or a Brillouin time domain interrogator (Para. 0054).  
Claim 30
Habel et al. (2009/0303460) discloses the Brillouin interrogator measures temperature at one or more locations along a length of the one or more loops of single mode optical fiber (Para. 0026, 0055).  
Claim 31
 	Habel et al. (2009/0303460) discloses at least one of the one or more loops of single mode optical fiber comprises one or more elongated sections, each elongated section is located in a corresponding substantially horizontally (Fig. 18, Ref. 3) elongated channel embedded in the slope (Fig. 18, Ref. 1). 
 Habel et al. (2009/0303460) substantially teaches the claimed invention except that it does not show the optical fiber is located in trenches formed in the slope. CN 102997861 A shows that it is known to provide the optical fiber is located in trenches formed in the slope (the first step: digging a trench depth of about 20 cm the sloping surface 13 14 routing path along the optical fibre 18 as shown in FIG. 1) for an optical fiber strain real-time monitoring system. It would have been obvious to combine the device of Habel et al. (2009/0303460) with the placement of the optical fiber in a trench of CN 102997861 A before the effective filing date of the claimed invention for the purpose of providing an all-weather monitoring of slope conditions, therefore reducing the amount of maintenance of the device.


Claim 32
 	Habel et al. (2009/0303460) discloses 32. (New) The system of claim 31 wherein the one or more substantially horizontally elongated channels (Fig. 18, Ref. 3) are disposed substantially parallel to a crest of the slope (See Fig. Fig. 18, Ref. 1).  
Claim 33
 	Habel et al. (2009/0303460) discloses each elongated section is embedded in a corresponding channel (Fig. 18, Ref. 3) disposed substantially parallel to a gradient of the slope (Fig. 18, Ref. 1).  
Claim 34
 	Habel et al. (2009/0303460) discloses each elongated section is embedded in a corresponding channel (Fig. 18, Ref. 3) disposed substantially transverse to a gradient of the slope (Fig. 18, Ref. 1).  


Claim 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (2009/0303460) in view of CN 102997861 A and further view of CN 204902782 U.
Claim 23-29
Habel et al. (2009/0303460) in view of CN 102997861 A substantially teaches the claimed invention except that it does not show at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope; one of the one or more substantially vertical boreholes extends substantially vertically from a crest of the slope and into the slope; at least one of the one or more substantially vertical boreholes extends substantially vertically from a bench (e.g. a generally horizontal bench) on a face of the slope; the one or more benches are on a downstream surface of the slope; the substantially vertical boreholes extend downwardly to a stable foundation underlying the slope; .

    PNG
    media_image3.png
    347
    294
    media_image3.png
    Greyscale


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (2009/0303460) in view of CN 102997861 A and in further view of Hartog et al. (2009/0132183).
Claim 35
 	Habel et al. (2009/0303460) in view of CN 102997861 A substantially teaches the claimed invention except that it does not show a single mode optical fiber comprise a jacket and an optical core and the jacket is closely coupled to move with the optical core for transferring external strain to the optical core. Hartog et al. (2009/0132183) shows that it is known to provide a single mode optical fiber comprise a jacket (Fig. 6, Ref. 60) and an optical core (Fig. 6, Ref. 58) and the jacket (60) is closely coupled to move with the optical core (58) for transferring external strain to the optical core (58)(Para. 0027) for an optical strain device for measuring structures. It would have been obvious to combine the device of Habel et al. (2009/0303460) in view of CN 102997861 A with the jacket and core listed above with Hartog et al. .


    PNG
    media_image4.png
    137
    167
    media_image4.png
    Greyscale


Claims 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (2009/0303460) in view of CN 204902782 U and in further view of WO 2016/020654 A1.
Claim 38-44
 	Habel et al. (2009/0303460) discloses sweeping one or more loops of single mode optical fiber with a source of light (Fig. 13, Ref. laser); recording (Fig. 13, Ref. PD) a signal in the single mode optical fiber; and analyzing the (Fig. 13, Ref. Analyzer) signal using a Brillouin analysis and, by the Brillouin analysis (See Abstract), identifying locations within the optical fiber experiencing strain Fig. 18, Ref. 5, Ref. 3’). Serial No. 16/915995- 8 -W493 0055/TAR 
 	Habel et al. (2009/0303460) substantially teaches the claimed invention except that it does not show at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope: one of the one or more substantially vertical boreholes extends substantially vertically from a crest of the slope and into the slope; at least one of the one or more substantially vertical boreholes extends substantially vertically from a bench (e.g. a generally horizontal bench) on a face of the slope; 
	Habel et al. (2009/0303460) in view of CN 204902782 U substantially teaches the claimed invention except that it does not show a second portion of the at least one of the one or more loops of single mode optical fiber is located in trenches formed in the slope. WO 2016/020654 A1 shows that it is known to provide at least one of the one or more loops of single mode optical fiber is located in trenches formed in the slope (The relevant optical fibre may be arranged to run between boreholes 204 in a desired path, possibly in trenches such as described above, and then to run down and up each borehole) for a device for monitoring structures. It would have been obvious to combine the device of Habel et al. (2009/0303460) in view of CN 204902782 U with the trenches listed above of WO 2016/020654 .

Allowable Subject Matter
Claims 36-37 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art fails to disclose or make obvious a second loop of optical fiber alongside the one or more loops of single mode optical fiber comprising a second jacket and a second optical core and wherein the second jacket is loosely coupled to the second optical core such that the second loop of optical fiber is less sensitive, than the one or more loops of single mode optical fiber, to external strain as disclosed in claim 36. Claim 37 is allowable because it depends on claim 36.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/3/2021, with respect to the rejection(s) of claim(s) 21-35, 38-44 under USC 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Habel et al. (2009/0303460) in view of CN 102997861 A, WO 2016/020654 A1, CN 204902782 U.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        December 7, 2021